Case: 20-10550     Document: 00515824487         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 16, 2021
                                  No. 20-10550                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sergio Amaya-Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-362-15


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Sergio Amaya-Martinez pleaded guilty to conspiracy to possess with
   intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and
   841(a)(1), (b)(1)(C). The district court sentenced Amaya-Martinez to 168
   months of imprisonment and three years of supervised release. Amaya-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10550       Document: 00515824487           Page: 2   Date Filed: 04/16/2021




                                      No. 20-10550


   Martinez appeals, arguing that the district court erred in denying his request
   for a mitigating role adjustment under U.S.S.G. § 3B1.2.
            This court reviews preserved challenges to the district court’s
   interpretation and application of the Sentencing Guidelines de novo and its
   factual findings for clear error. See United States v. Rodriguez, 630 F.3d 377,
   380 (5th Cir. 2011). Whether Amaya-Martinez was a minimal or minor
   participant under § 3B1.2 is a factual determination that this court reviews
   for clear error. United States v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir.
   2016).
            According to Amaya-Martinez, he “was clearly a less than average
   participant” and “substantially less culpable” than his co-conspirators
   Bernardo Martinez and Carlos Dominguez. See United States v. Castro, 843
F.3d 608, 613 (5th Cir. 2016). He claims that he “did not plan or organize
   the [criminal] activity”; he had no decision-making authority and merely
   “followed orders”; he was not the supply source or “even the middleman”;
   and was “on the lower rung of the participant ladder” below his co-
   conspirators Martinez and Dominguez.
            Amaya-Martinez provides no record citations for these claims, but as
   the presentence report explains, the members of the conspiracy “maintained
   a fluid hierarchy that evolved over time.” Additionally, the record shows
   that Amaya-Martinez actively participated in three large drug transactions.
            Amaya-Martinez relies on a single case, United States v. Sotelo, 97 F.3d
782, 799 (5th Cir. 1996), for the proposition that he was entitled to at least a
   two-point, minor role adjustment. He makes several comparisons between
   his conspiracy-related activities and those of the defendant in Sotelo, who
   received a two-point reduction for a minor role. See id. This argument is
   unavailing as “the defendant’s culpability is determined only by reference to
   his or her co-participants in the case at hand.” United States v. Bello-Sanchez,




                                           2
Case: 20-10550      Document: 00515824487           Page: 3    Date Filed: 04/16/2021




                                     No. 20-10550


   872 F.3d 260, 264 (5th Cir. 2017) (internal quotation marks and citation
   omitted).
          Even if this court could consider a defendant’s conduct in an
   unrelated case, Sotelo is of little benefit to Amaya-Martinez. In Sotelo, 97 F.3d
   at 799, the propriety of the minor role reduction was not at issue on appeal,
   and this court did not comment on its appropriateness. Rather, the Sotelo
   court rejected the defendant’s claim that he should have received a four-
   point reduction for being a minimal (rather than a minor) participant. Id.
          Because Amaya-Hernandez has failed to carry his burden of showing
   that he was entitled to a mitigating role adjustment, the judgment of the
   district court is AFFIRMED. See Torres-Hernandez, 843 F.3d at 207.




                                          3